Citation Nr: 1647616	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 1990, for the award of service connection for PTSD, to include whether there was clear and unmistakable error (CUE) in a February 1980 rating decision that did not grant service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 5, 1990, for the award of service connection for residuals of a concussion, to include whether there was clear and unmistakable error (CUE) in a February 1980 rating decision that did not adjudicate and grant a claim of entitlement to service connection for residuals of a concussion.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February and September 2010 rating decisions by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims.  These matters were previously remanded by the Board in August 2014 (by another Veterans Law Judge) and March 2016 (by the undersigned) for correction of a due process error.  The Board has recharacterized the issues, above, to more accurately reflect the issues on appeal.

As noted in the March 2016 Board remand, the issues of entitlement to earlier effective dates for service-connected PTSD and residuals of concussion based on CUE in a June 1970 rating decision has been raised by the record in a May 2010 notice of disagreement (referring to "pervasive" CUE in prior rating decisions).  Additionally, the Veteran has raised the issue of entitlement to service connection for residuals of brain contusion, as separate from service-connected residual of concussion.  (See, e.g., October 2014 correspondence.)  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

Notably, the March 2016 Board remand also noted that the issue of entitlement to an earlier effective date for service-connected residuals of concussion based on a theory that such claim was raised (and not adjudicated) in the course of adjudicating the Veteran's 1979 request to reopen a previously denied claim of service connection for psychiatric disorder has been raised by the record in May and November 2009 correspondence.  As such, this matter was also referred to the RO for appropriate action.  However, as the matter is on appeal and addressed herein; it is not referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The unappealed February 1980 rating decision that denied the Veteran service connection for a nervous condition based on the absence of a diagnosable neurosis of psychosis was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

2.  By letter dated November 22, 1999, the RO notified the Veteran that service connection for PTSD was awarded effective November 5, 1990; he did not disagree with the effective date of that award within a year of that notification.

3.  The unappealed February 1980 rating decision did not adjudicate a claim of entitlement to service connection for residuals of a concussion, and the application of statutory and regulatory provisions regarding informal claims, extant at the time, was not clearly and unmistakably erroneous.

4.  Following the June 1970 final denial of service connection for residuals of a head injury causing double vision, the Veteran next communicated in writing his desire to file a claim of entitlement to service connection for brain contusion with associated double vision in correspondence received on November 5, 1990.

5.  By letter dated December 8, 1992, with rating decision enclosed, the RO notified the Veteran that service connection for residuals of concussion with diplopia in the left eye was granted effective November 5, 1990.

6.  In correspondence received September 13, 1993 the Veteran noted his brain injury and diplopia and requested benefits "retroactively to February 1970." 


CONCLUSIONS OF LAW

1. The criteria for revision of the February 1980 decision on the grounds of CUE have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105.

2.  The Veteran's freestanding claim seeking an effective date prior to November 5, 1990, for the grant of service connection for PTSD lacks legal merit.  38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an effective date earlier than November 5, 1990, for the award of service connection for residuals of concussion with diplopia are not met.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist are not applicable to CUE claims and have been met with respect to the earlier effective date claims decided herein.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Merits of the Claims

The Veteran seeks effective dates earlier than November 5, 1990 for the awards of service connection for PTSD and residuals of a concussion, to include diplopia.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Veteran also asserts that the February 1980 rating decision contained CUE in not granting service connection for PTSD and in not adjudicating and granting a claim for service connection for residuals of a concussion.  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

If the error alleged is not the type of error that, if true, would be CUE on its face; if the Veteran is only asserting disagreement with how VA evaluated the facts before it; if the Veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

The Veteran's service treatment records (STRs) show that he was clinically normal on psychiatric examination for enlistment; however, he became extremely nervous when he was sent to Vietnam and sought mental health treatment.  The STRs note that the Veteran's psychiatric symptoms started on his way to Vietnam ("he became increasingly nervous on the plane, worried he would never live to see his wife again") and show an assessment of "emotionally unstable personality with dependency and immaturity and reaction to stress with hysterical, anxiety, and depressive symptoms."  These records include a recommendation for administrative separation and note that "his diagnosis of emotionally unstable personality is EPTS [existed prior to service], but aggravated by service"; however, the Veteran was not separated and completed his tour of duty.  The STRs also show that the Veteran was involved in an automobile accident while on leave in 1969 in which he sustained a concussion, multiple lacerations of the face and right ear and fracture of the right scapula and left mandible.  This accident also resulted in the death of the Veteran's father, a passenger in the car.  The service separation examination report notes that the Veteran experienced a considerable degree of anxiety and depression and had "diplopia on downward gaze" which was "resolving as only sequella".  

In February 1970, the Veteran filed an original claim of service connection for "auto accident - with [injury] to head causing double vision."  This claim was denied in June 1970 due to the Veteran's failure to report for a May 1970 VA examination.  He did not appeal this rating decision or submit new and material evidence within one year, and it became final.  [As noted above, the Veteran's assertion of CUE in this rating decision has not been adjudicated by the AOJ and it is again referred to the AOJ for appropriate action].

On November 1, 1979, VA received the Veteran's VA Form 21-526, Veteran's Application for Compensation or Pension.  In two locations on the form he was requested to identify the "nature and history of disabilities."  He identified "dental injury due to car accident" and "em[]otional/p[]sychiatric problems."  

A November 1979 letter from E. H. Silverman, Ed. D., notes that the Veteran and his wife underwent marriage counseling in October 1972.  The Veteran was also offered individual therapy because "he described so many somatic symptoms and generalized anxiety."  The examiner noted that "there was never any evidence of any overt thinking disorder."  Dr. Silverman provided no diagnosis and noted that treatment was terminated because the Veterans and his wife "were feeling relatively good about themselves and [the Veteran's] symptoms at the time were somewhat minimal."  

A December 1979 letter from R. P. Seckinger, M.D., F.A.P.A., notes that the Veteran had applied for psychiatric care in August 1976 because of "inability to hold a job and personality problems."  The Veteran underwent individual counseling as well as couples group counseling with his wife, he and his wife separated during counseling and eventually divorced.  The "final diagnosis was personality disorder - paranoid."  

On January 1980 VA examination, the Veteran reported "no physical ailments but a nervous condition." His complaints were "anxiety, depression, inability to hold a job, worrying."  

The January 1980 examination report notes that, on clinical evaluation of the eyes, the extraocular muscles and fields of vision were intact, pupils were equally round and reacted to light, conjunctivae were pink and sclera were white.  Funduscopic examination revealed the discs to be sharp bilaterally and there was a suggestion of A-V nicking.  There were no hemorrhages or exudates and venous pulsations were present.  Uncorrected visual acuity was 20/70 in each eye, corrected to 20/15 in the right eye and 20/20 in the left eye.  [Notably, the examination report is silent as to complaints or findings of double vision/diplopia.]

On January 1980 VA psychiatric examination, the Veteran reported "that his emotional and mental complaints consist of anxiety, depression, difficulty in getting along with people, general dissatisfaction with his life, and difficulty with various types of jobs which he has held."  The examiner noted the Veteran's history of psychiatric treatment for complaints of anxiety in 1968, during his military service in Vietnam, and several periods of post service psychotherapy.  The examiner also noted the Veteran's history of sustaining a head injury in an automobile accident in 1969, while home on leave from service, and the fact that his father was killed in this accident had had a considerable emotional effect on the Veteran.  On mental status examination:

[The Veteran] was neatly and appropriately dressed and entirely cooperative with the interview.  He answered questions with coherent and relevant information and offered spontaneous information as well.  There were no concrete objective findings of anxiety or of depression.  His mood was felt to be neutral and his affect varied appropriately and was responsive throughout the interview.  There was a slight hint of guardedness in his general relationship to the examiner.  There was no evidence of a disorder of thought processes.  It is felt that his memory was intact, his judgment adequate, and he has insight to some degree into his personality problems.  His intelligence is judged above average.

Regarding the diagnosis, the examiner noted:

Although this individual's main complaints are of anxiety and depression, it is felt that these have been longstanding in nature and are most likely a result of a personality trait disturbance.  I feel that he could be placed either into a symptomatic diagnostic category of anxiety or into a personality trait disturbance category of passive aggressive type.  ...

Upon consideration of the foregoing, a February 1980 rating decision denied service connection for a nervous condition based on the absence of a diagnosable neurosis or psychosis.  The rating decision shows consideration of the Veteran's psychiatric treatment in service (specifically including findings of "situational adjustment" and "immature personality type," the automobile accident in which his father was killed and "considerable degree of anxiety and depression" noted on separation examination), post service psychotherapy and the January 1980 VA examination report (including that it showed an impression of "personality trait disorder, i.e., passive aggressive type.")  The Veteran was notified of this decision in March 1980; he did not appeal the decision or submit new and material evidence during the following year and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


Evidence Added to the Record Subsequent to the February 1980 Rating Decision 

As noted above, a determination that there was CUE must be based on the record that existed at the time of the prior adjudication in question.  The evidence discussed in this section was not of record at the time of the February 1980 decision and cannot be considered.  On November 5, 1990, VA received VA Form 21-526, Veteran's Application for Compensation or Pension, claiming "service connection for brain contusion with associated double vision - 1969.  Dental trauma associated with broken lower left jaw - 1969.  Nervous disorder to include PTSD."  

In an October 1991 letter, Dr. Seckinger reported that the Veteran's treatment records were unavailable; however, he remembered the Veteran's "tilted head, considerable anxiety, symptoms of moderate to major depression, general unhappiness, marital and sexual problems."  

Upon consideration of the Veteran's service treatment records (including private hospitalization records in connection with the November 1969 automobile accident) and March 1992 VA examinations; a November 1992 rating decision, in pertinent part, granted service connection for residuals of concussion with diplopia left eye, corrected with glasses, rated noncompensable from November 5, 1990, the date of receipt of the Veteran's claim to reopen.  This decision was based on STRs which showed diplopia on downward gaze as a result of previous cerebral contusion and current VA examination findings of diplopia, corrected with glasses.  

The rating decision also denied the Veteran's reopened claim of service connection for a nervous condition, to include PTSD, based on the finding that STRs were negative for chronic depression, depression was not diagnosed on the first psychiatric examination and PTSD was not shown by the evidence of record.  

The Veteran disagreed with the November 1992 rating decision denying his claim of service connection for PTSD and appealed this determination to the Board.  In April 1997, the Board noted that an unappealed 1980 rating decision "denied service connection for a nervous disorder described specifically as a personality trait disorder" and, "while the Veteran's current claim is also for a 'nervous' condition, it has been characterized as encompassing an acquired psychiatric disability, including PTSD, neither of which were the subject of the 1980 denial."  As such, the Board found that "the pending claim is distinguishable from the one denied in 1980 and consequently is considered a new claim" and remanded the matter for additional development and examination of the Veteran.  

In a November 1997 letter, A. H. Greenfield, M.D., the Veteran's psychiatrist in Vietnam, recalled that, "[a]t that time, it seemed to me that personality factors were playing an influential role;" however, "in retrospect, I think a more appropriate diagnosis for [his] condition in Vietnam would be Adjustment Reaction of Adult Life - Initial Acute Gross Stress Reaction ... followed by Chronic Stress Reaction."  

After completing the development requested in the April 1997 Board remand, including obtaining a June 1997 medical nexus opinion and considering a July 1997 private medical nexus opinion (from B. S. Eichelman, M.D., Ph.D.), both in support of the Veteran's claim, an October 1999 rating decision granted service connection for PTSD, rated 100 percent disabling from November 5, 1990.  Enclosed with the November 1999 notice of this decision to the Veteran was a "satisfaction letter."  In February 2000, the Veteran returned the satisfaction letter, indicating that the action satisfied his appeal on all issues.  

CUE Claims

In May 2009, the Veteran requested reconsideration of the 1980 decision denying his claim for service connection based on clear and unmistakable error.  Specifically, he argued that the decision "largely ignored" his TBI (he claimed that "[a] cluster of symptoms did, however, exist that supported a diagnosis of Post-Traumatic-Stress Disorder; in addition, behavioral issues were regarded as personality flaws rather than the result of brain injury").  He noted that knowledge of brain injuries goes back to World War I and is well documented and his TBI (traumatic brain injury) was not recognized by VA until 1993 or later.  He also argued that the psychiatrist who conducted the VA examination should have recused himself because the Veteran and the examiner had a prior relationship which "bordered on 'unpleasant'" (the examiner had been associated with a private marriage counseling service and had counseled the Veteran and his ex-wife).  In a separate statement, the Veteran recalled that he and the examiner had "had disagreements many times, and on more than one occasion, [the Veteran] walked out of his counseling sessions."  The Veteran argued that the examiner "had a legal obligation under VA law to assist and support [the Veteran] with [his] claim.  He did not do so."  The Veteran asserted that the examiner "ignored the obvious brain injury and, instead, focused on general symptoms to arrive at an erroneous diagnosis."  

In a May 2010 Notice of Disagreement, the Veteran clarified that he was seeking an earlier effective date of service connection for TBI, diplopia and PTSD.  The RO interpreted this written argument as a claim for CUE in the February 1980 rating decision because service connection for PTSD was not granted.  He claimed that the "major error of the VA is ignoring the evidence as a whole; rather, the VA separates diagnoses to support an agenda of denial."  Specifically, the Veteran asserted that it is "clear and erroneous error" for VA to find that he had a brain injury in 1969/70 and he has a brain injury now which supports a diagnosis of TBI and PTSD, but he did not have a brain injury in 1979 when he was examined by VA.  The Veteran also noted that Dr. Greenfield, the military doctor who provided the diagnosis of "immature personality" in service, subsequently changed the diagnosis to "adjustment disorder" and Dr. Seckinger recalled treating the Veteran for symptoms which the Veteran claimed "can all be ascribed to a diagnosis of Post-Traumatic Stress Disorder."  See November 12, 1997 letter from A. H. Greenfield, M.D. and October 7, 1991 letter from R. P. Seckinger, M.D., F.A.P.A.  In addition, the Veteran noted that Dr. Eichelman "found NO evidence of any personality disorders."  See July 8, 1997 letter from B. S. Eichelman, M.D., Ph.D.  Thus, the Veteran argued that the diagnosis provided in service "cannot and must not be considered with any credibility" because he completed his service "without incident and was awarded the Vietnam Service Medal" and "was honorably discharged from the military."  As such, the Veteran asserts that VA is "equitably estopped under law from denying [his] claim based upon a faulty diagnosis" which was "nullified" by subsequent action.  

Essentially, the Veteran argues that the 1980 decision contained CUE because he sustained a TBI as a result of the 1969 automobile accident, sought psychiatric treatment in service (including in connection with the automobile accident) and after service separation for symptoms which ultimately supported subsequent diagnoses of (and service connection for) residuals of concussion with diplopia and PTSD.  He claims that the 1980 VA examiner failed to provide a "'fair and impartial' examination due to 'conflict of interest'" and "VA chose to turn its back by ascribing [his psychiatric symptoms] to an array of vague personality disorders."  The Veteran asserts that VA failed in its "duty to assist [him] in developing his claim" and "to apply the Doctrine of Reasonable Doubt."  See also letters from Veteran received August 10, 2010; October 19, 2010; September 1, 2011 (2); October 13, 2011 and June 17, 2013.

As the February 1980 rating decision denying service connection for a nervous condition is final, it is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105.

With respect to the claim for CUE regarding residuals of a concussion, the appellant essentially contends that the November 1970 VA 21-526, Veteran's Application for Compensation or Pension should have been considered to include a claim (to reopen) for residuals of a concussion that should have been addressed and granted by the February 1980 decision.  [A claim for service connection for residuals of a head injury, including diplopia had previously been denied in 1970 by the RO.].

The law that was in effect at the time of the February 1980 decision provided that the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.   However, these amendments do not apply to the Veteran's case, given the timing of his claim and that CUE requests are analyzed based on the law that was in existence at the time of the decision in question.

After reviewing the evidence of record, the Board finds that there is no CUE in the February 1980 rating decision.  Despite the implied contentions of the Veteran that a claim of entitlement to service connection for residuals of concussion should have been considered and granted in the February 1980 rating decision, the Board finds that such claim for benefits was not identified by the Veteran, either formally or informally.  His November 1979 formal claim form did not identify residuals of concussion, nor did any other correspondence thereafter and prior to the February 1980 decision.  The Veteran had not expressed his desire to reopen the matter of service connection for residuals of concussion.  Indeed, on January 1980 VA examination, the Veteran reported "no physical ailments but a nervous condition."  Since the June 1970 denial of service connection for double vision, the Veteran did not seek to reopen this claim until his November 5, 1990, claim for "brain contusion with associated double vision;" as such, the matter of service connection for residuals of concussion (TBI) was not addressed in the February 1980 rating decision.  

Although the Board must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  Brokowski, 23 Vet. App. at 85.  Additionally, VA need not "conduct an unguided safari through the record to identify all conditions for which the veteran may possibly be able to assert entitlement to a claim for disability compensation."  Id. at 89.  The Veteran's 1979 claim form only refers to a dental injury.  Therefore, the Board finds that subsequent to the June 1970 final RO decision (denying the claim for service connection for an injury to the head with double vision as the Veteran did not report for a scheduled VA examination) and prior to the February 1980 decision, the Veteran did not identify that he was seeking benefits related to residuals of a concussion, to include diplopia, and the Veteran did not file a formal or informal claim for benefits for such disability in that time period, according to the regulations extant at the time.  See 38 C.F.R. § 3.155 (1980); Brokowski, 23 Vet. App. at 84. 

Furthermore, the Board finds that the correct laws and facts were before adjudicators in 1980 and that the February 1980 decision was supported by the record in existence at that time.  Moreover, such decision correctly applied all of the relevant laws and regulations in existence at the time of the February 1980 decision.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error and upon which reasonable minds could not differ, there is no basis upon which to find CUE in the February 1980 decision.  Accordingly, the Board finds that the February 1980 decision that did not adjudicate and grant a claim of entitlement to service connection for residuals of a concussion should not be revised on the grounds of CUE, and such request must be denied.  

With respect to the claim for CUE regarding PTSD, the Veteran's primary assertion throughout the course of his appeal has been essentially that VA's failure in the duty to assist (he claims the January 1980 VA examiner was biased against him and failed to provide an impartial opinion) and apply the doctrine of reasonable doubt in his favor constituted CUE.  However, as already noted, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey, 6 Vet. App. at 382-83 (1994); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Further, the assertion that VA failed to apply the doctrine of reasonable doubt essentially amounts to an argument that VA improperly weighed and evaluated the evidence; which also does not satisfy the satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

The determinative question is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's psychiatric disorder at the time of the February 1980 rating decision.  Rather, the question at this stage is whether, given the law extant at the time (and in effect today), see 38 U.S.C. §§ 310, 331 [38 U.S.C.A. §§ 1110, 1131]; 38 C.F.R. § 3.303(a) and the evidence then of record, it is undebatable that a different result should have ensued.  Here, the Board must answer that question in the negative.  

The evidence of record at the time of the February 1980 rating decision documented the Veteran's in-service injury and post service treatment, but did not include a diagnosis of or treatment for an acquired psychiatric disorder related to treatment or injury in service.  Notably, the psychiatric diagnosis in service and after service separation included personality disorder, which is a congenital or developmental abnormality and not considered a "disease or injury" within the meaning of applicable legislation and, hence, in 1980, as now, does not constitute a disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c) (1979).  Such evidence does not compel one to reach the conclusion, to which reasonable minds could not differ, that service connection for an acquired psychiatric disorder, including PTSD, would have been granted but for an error on the part of VA.  Based on the foregoing, the Board finds that the February 1980 rating decision was not clearly and unmistakably erroneous based on an error (VA's failure in the duty to assist and/or apply the doctrine of reasonable doubt in his favor) alleged by the Veteran.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Finally, the Veteran asserts that VA is "equitably estopped" from considering the "faulty diagnosis" of personality disorder in service because subsequent medical statements, including from the in-service examiner, have revised the prior diagnosis and found "NO evidence of any personality disorders."  The Board has no authority to grant benefits on an equitable basis.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990) (stating "judicial use of the equitable doctrine of estoppel cannot grant respondent a money remedy that Congress has not authorized")).  As noted previously, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  As the evidence which revised the prior findings of personality disorder is dated after the February 1980 rating decision, it was not available for review at the time of that decision and therefore cannot be a basis for assignment of an earlier effective date, to include based on CUE.  

Earlier Effective Dates

Earlier Effective Date for PTSD

The United States Court of Appeals for Veterans Claims in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  Further, the Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

Stated another way, the Court in Rudd held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the VA Secretary).

By letter dated November 22, 1999, the RO notified the Veteran that service connection for PTSD was awarded effective November 5, 1990.  The October 1999 rating decision discussing the award was attached.  The Board has closely reviewed the evidence submitted by the Veteran within the following year and finds no evidence that can be construed as a notice of disagreement with the effective date of that award within a year of that notification.

As the Veteran did not appeal the RO rating decision of October 1999, it is final on the issue of the assigned effective date of November 5, 1990, for the grant of service connection for PTSD (as well as the 100 percent rating assigned).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The only way that the Veteran can prevail in his claim for an earlier effective date is to establish that there was CUE in a prior final rating decision.  As noted above, CUE has not been found in the February 1980 rating decision.

Given the facts of this case, the Veteran's May 2009 and May 2010 claims construed by the RO as claims seeking an effective date earlier than November 5, 1990 for the award of service connection (and the 100 percent rating) for PTSD are freestanding claims.  As earlier noted, the Court in Rudd held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim....," the matter must be dismissed. Id.  

The Board is bound by the laws and regulations of VA.  38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim in his statements, and based on the procedural history of this case and the holdings of Rudd, the Board has no alternative but to dismiss the appeal.

Earlier Effective Date for Residuals of Concussion

The Board turns, then, to the broader question of the appropriate effective date for the grant of service connection for residuals of concussion.

Following the unappealed June 1970 rating decision which denied service connection for residuals of a head injury to include double vision and the unappealed February 1980 rating decision which denied service connection for nervous condition, the next correspondence the Veteran submitted with regard to his psychiatric and residuals of concussion claims was received by VA on November 5, 1990.  

The RO reopened, adjudicated, and granted these claims, effective November 5, 1990.  By letter dated December 8, 1992, with rating decision enclosed, the RO notified the Veteran that service connection for residuals of concussion with diplopia in the left eye was granted effective November 5, 1990.  Reading his correspondence in the light most favorable to him, within one year the Veteran filed a notice of disagreement with the effective date awarded for the grant of service connection for his concussion residuals.  In correspondence received September 13, 1993 the Veteran noted his brain injury and diplopia and requested benefits "retroactively to February 1970." 

As CUE in the February 1980 rating decision has not been shown, the Board finds that there currently exists no basis upon which to assign an effective date earlier than that assigned by the RO in its November 1992 rating decision.  In this regard, the effective date for the grant of service connection for residuals of concussion was appropriately assigned as the date of the claim to reopen after the final disallowance of the claim, i.e., November 5, 1990.  See 38 C.F.R. § 3.400(r).  

In summary, because the Veteran did not file a claim to reopen the matter of service connection for residuals of concussion prior to November 5, 1990, and the prior final February 1980 decision is not subject to revision based on CUE or subject to reconsideration, VA is precluded, as a matter of law, from granting an effective date prior to November 5, 1990 for the awards of service connection for residuals of a concussion.

The Board sympathizes with the Veteran regarding the inequities he believes resulted from his not being awarded earlier effective dates.  However, as noted above, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As such, this appeal must be denied, because the RO has already assigned the earliest possible effective date provided by law.



ORDER

The claim for entitlement to an effective date earlier than November 5, 1990, for the grant of service connection for PTSD is dismissed.

The RO did not commit a clear and unmistakable error in the February 1980 rating decision that did not grant service connection for PTSD/nervous disorder.

Entitlement to an effective date earlier than November 5, 1990, for the grant of service connection for residuals of concussion, to include on the basis of CUE in a February 1980 rating decision, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


